Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-14-00251-CV

                                    Gloria J. SANCHEZ,
                                          Appellant

                                              v.

                               WELLS FARGO BANK, N.A.,
                                       Appellee

                        From the County Court, Wilson County, Texas
                                 Trial Court No. CV-03862
                         Honorable Marvin Quinney, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that appellee, Wells Fargo Bank, N.A., recover its costs of this
appeal from appellant, Gloria J. Sanchez.

       SIGNED January 7, 2015.


                                               _____________________________
                                               Marialyn Barnard, Justice